  6:19-cv-01820-TLW-KFM          Date Filed 06/01/20    Entry Number 19       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Lamar Josiah McDaniels,                         Case No. 6:19-cv-01820-TLW

               PLAINTIFF,

        v.
                                                                  Order
 J. Reuben Long Detention Center, Medicko,

               DEFENDANTS.



       In light of the correspondence to the Clerk of Court which shall be deemed Objections

to the Report and Recommendation, ECF No. 16 dated August 12, 2019, which appears to

name two individuals as potential defendants, the Plaintiff will be given an opportunity to

file an amended complaint, irrespective of any previous filings, within 21 days that corrects

the defects articulated by the Magistrate Judge in the Report and Recommendation, ECF No.

14. If an amended complaint is not filed, the case shall be dismissed for the reasons

articulated in the Report and Recommendation. If an amended complaint is filed, the case

shall be remanded to the assigned Magistrate Judge for consideration.

       IT IS SO ORDERED.

                                          s/ Terry L. Wooten
                                          Terry L. Wooten
                                          Senior United States District Judge

June 1, 2020
Columbia, South Carolina




                                             1
